                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                     CRIMINAL NO. 1:18CR42
                                                 (Judge Keeley)

IAN MICHAEL TOOTHMAN,

                  Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 26),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On September 21, 2018, the defendant, Ian Michael Toothman

(“Toothman”),     appeared    before   United     States    Magistrate   Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Count One of the Information. After Toothman stated that he

understood that the magistrate judge is not a United States

district judge, he consented to tendering his plea before the

magistrate judge. Previously, this Court had referred the guilty

plea to the magistrate judge for the purposes of administering the

allocution pursuant to Federal Rule of Criminal Procedure 11,

making    a   finding   as   to   whether   the   plea     was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Toothman’s statements during the plea hearing and

the testimony of Robert Talkington, Sergeant, West Virginia State

Police, the magistrate judge found that Toothman was competent to
USA v. TOOTHMAN                                           1:18CR42

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 26),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

enter a plea, that the plea was freely and voluntarily given, that

he was aware of the nature of the charges against him and the

consequences of his plea, and that a factual basis existed for the

tendered plea. On September 24, 2018, the magistrate judge entered

a Report and Recommendation Concerning Plea of Guilty in Felony

Case (“R&R”) (dkt. no. 26) finding a factual basis for the plea and

recommending that this Court accept Toothman’s plea of guilty to

Count One of the Information.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Toothman’s guilty plea, and ADJUGES him GUILTY of the crime

charged in Count One of the Information.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it




                                2
USA v. TOOTHMAN                                                   1:18CR42

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 26),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

has received and reviewed the presentence report prepared in this

matter.

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

        1.   The Probation Officer shall undertake a presentence

investigation of Toothman and prepare a presentence report for the

Court;

        2.   The Government and Toothman shall provide their versions

of the offense to the probation officer by October 17, 2018;

        3.   The presentence report shall be disclosed to Toothman,

defense counsel, and the United States on or before December 17,

2018;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

        4.   Counsel may file written objections to the presentence

report on or before January 3, 2019;

        5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 14, 2019;

and




                                      3
USA v. TOOTHMAN                                                        1:18CR42

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 26),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.     Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the

factual basis from the statements or motions, on or before January

14, 2019.

     The magistrate judge remanded Toothman to the custody of the

United States Marshal Service.

     The    Court   will   conduct    the   sentencing    hearing      for   the

defendant   on   Friday,   January    25,   2019   at   11:30   A.M.    at   the

Clarksburg, West Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 9, 2018


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
